Name: Commission Regulation (EEC) No 3231/83 of 15 November 1983 on the supply of maize to the Republic of Cape Verde as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 319/20 Official Journal of the European Communities 17 . 11 . 83 COMMISSION REGULATION (EEC) No 3231/83 of 15 November 1983 on the supply of maize to the Republic of Cape Verde as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy Q, as last amended by Regulation (EEC) No 2543/73 (6), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 26 April 1982 the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure, 7 000 tonnes of cereals to the Republic of Cape Verde under its food-aid programme for 1982 ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice Q, as last amended by Regulation (EEC) No 3323/81 (8) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (J) OJ No L 164, 14. 6 . 1982, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . 0 OJ No L 352, 14. 12. 1982, p. 1 . Is) OJ No 106, 30 . 10 . 1962, p. 2553/62 . (6) OJ No L 263 , 19 . 9 . 1973, p. 1 . 0 OJ No L 192, 26 . 7 . 1980, p . 11 . 8) OJ No L 334, 21 . 11 . 1981 , p . 27 . 17 . 11 . 83 Official Journal of the European Communities No L 319/21 ANNEX 1 . Programme : 1982 2. Recipient : Republic of Cape Verde 3 . Place or country of destination : Republic of Cape Verde 4. Product to be mobilized : maize 5 . Total quantity : 7 000 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Azienda di Stato per gli interventi sui mercati agricoli (AIMA), via Palestre 81 , I-Roma (telex 613 003) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : (a) Maize for human consumption, of sound merchantable quality, free of odour and pests (b) moisture content : 1 5 % (c) total percentage of matter other than basic cereals of unimpaired quality : 5 %, of which  percentage of broken grains : 2 % ('broken grains' means pieces of grain or grains which pass through a sieve with a circular mesh 4,5 millimetres in diameter)  percentage of grain impurities : 2 % ('grain impurities' means grains of other cereals, grains damaged by pests and grains of abnormal coloration, the latter being grains which have acquired through heating a darkish brown colour on a fairly substantial part of the tegument and of the kernel and are not damaged grains)  percentage of sprouted grains : 0,5 %  percentage of miscellaneous impurities : 0,5 % ('miscellaneous impurities' consist of weed seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags , in letters at least 5 cm high : 'MILHO / DOM DA COMUNIDADE ECONOMICA EUROPEIA A REPUBLICA DE CABO VERDE' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Mindelo (4 500 tonnes); Praia (2 500 tonnes) 14 . Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 29 November 1983 16 . Shipment period : 10 December 1983 to 10 January 1984 17. Security : 6 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the- marking followed by a capital 'R'. 2. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Cape Verde, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200, rue de la Loi , B-1049 Brussels .